Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed December 7, 2021.  
Claims 1-27 are pending in the present application.

Election/Restrictions
Applicant’s election (without traverse) of Group I (claims 1-23) in the reply filed on December 7, 2021 is acknowledged.  Applicants further species election of LTR1 sequence from Table 2 and the GagD sequence from Table 3 is also acknowledged.  Applicants further election of SEQ ID NO:303 (LTR-1 sequence) from Table 2 and SEQ ID NO:304 (GagD sequence) from Table 3 in the response filed July 6, 2022 is acknowledged.
Accordingly, claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 7, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-23 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 17, 2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 78-80 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The Drawings filed October 17, 2019 are acknowledged.  However, the Drawings are objected to because some Drawings reference the colors “green”, “blue”, “red”, “yellow”, “orange”, “pink” and “grey”.  See Figures 2, 7, 14, 17, 18 and 20, for example.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

Specification
The disclosure is objected to because of the following informalities: Tables 2 and 3 are illegible.  It is noted that in the Office Action dated January 6, 2022, the Examiner requested that Applicants amend the Specification to provide legible copies of Tables 2 and 3.  In their response filed July 6, 2022, Applicants provided an amended Specification, however Tables 2 and 3 of the amended Specification are still illegible.  The Examiner is again requesting that Applicants amend the Specification to provide legible copies of Tables 2 and 3.


Claim Objections
Claim 19 is objected to because of the following informalities:  Reference to a specific figure or table “is permitted on in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”, see MPEP 2173.05(s).  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation, "a gRNA".  There is insufficient antecedent basis for this limitation in the claim because claim 1 from which claim 19 depends never makes reference to a gRNA.

******
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of eradicating or eliminating a retrovirus in a subject, comprising administering to a patient a composition comprising a therapeutically effective amount of at least one antiretroviral agent and/or a composition comprising a therapeutically effective amount of at least one gene editing agent, thereby eradicating or eliminating the retrovirus in a subject.
The present application at Figure 2 exemplifies the excision of the viral DNA fragments by CRISPR-Cas9 in tissues from HIV-1 infected humanized mice treated with antiretroviral therapy called LASER ART.
The Specification discloses:
The guide RNA localizes the CRISPR/Cas complex to a viral target sequence. Binding of the complex localizes the Cas endonuclease to the viral genomic target sequence causing breaks in the viral genome. Other nuclease systems can be used including, for example, zinc finger nucleases, transcription activator-like effector nucleases (TALENs), meganucleases, or any other system that can be used to degrade or interfere with viral nucleic acid without interfering with the regular function of the host's genetic material;
In embodiments, the CRISPR/Cas-like protein can be a wild type CRISPR/Cas protein, a modified CRISPR/Cas protein, or a fragment of a wild type or modified CRISPR/Cas protein. The CRISPR/Cas-like protein can be modified to increase nucleic acid binding affinity and/or specificity, alter an enzymatic activity, and/or change another property of the protein. For example, nuclease (i.e., DNase, RNase) domains of the CRISPR/Cas-like protein can be modified, deleted, or inactivated. Alternatively, the CRISPR/Cas-like protein can be truncated to remove domains that are not essential for the function of the fusion protein. The CRISPR/Cas-like protein can also be truncated or modified to optimize the activity of the effector domain of the fusion protein;
In embodiments, the CRISPR/Cas system can be a type I, a type II, or a type III system. Non-limiting examples of suitable CRISPR/Cas proteins include Cas9, CasX, CasY.1, CasY.2, CasY.3, CasY.4, CasY.5, CasY.6, spCas, eSpCas, SpCas9-HF1, SpCas9-HF2, SpCas9-HF3, SpCas9-HF4, ARMAN 1, ARMAN 4, Cas3, Cas4, Cas5, Cas5e (or CasD), Cas6, Cas6e, Cas6f, Cas7, Cas8a1, Cas8a2, Cas8b, Cas8c, Cas9, Cas10, Cas10d, CasF, CasG, CasH, Csy1, Csy2, Csy3, Cse1 (or CasA), Cse2 (or CasB), Cse3 (or CasE), Cse4 (or CasC), Csc1, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmr1, Cmr3, Cmr4, Cmr5, Cmr6, Csb1, Csb2, Csb3, Csx17, Csx14, Csx10, Csx16, CsaX, Csx3, Csz1, Csx15, Csf1, Csf2, Csf3, Csf4, and Cu1966;
The Cas9 can be an orthologous. Six smaller Cas9 orthologues have been used and reports have shown that Cas9 from Staphylococcus aureus (SaCas9) can edit the genome with efficiencies similar to those of SpCas9, while being more than 1 kilobase shorter; and 
In addition to the wild type and variant Cas9 endonucleases described, embodiments of the invention also encompass CRISPR systems including newly developed “enhanced-specificity” S. pyogenes Cas9 variants (eSpCas9), which dramatically reduce off target cleavage. These variants are engineered with alanine substitutions to neutralize positively charged sites in a groove that interacts with the non-target strand of DNA. 
The claims thus comprises a genus of CRISPR enzymes defined as belonging to a group of CRISPR proteins, to function to cleave a target nucleic acid.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  It is impossible for one to extrapolate from the generic recitation of broad classes of CRISPR proteins the structure of any gene editing agent, much less a CRISPR enzyme whose application to a nucleic acid molecule would be useful for detection of target nucleic acids.  The specification is not sufficient to support the broadly claimed genus of CRISPR enzymes, which are variants having different structures and functions. 
The description of the limited Cas9 CRISPR system is not sufficient to support the genus of claimed CRISPR systems.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See Vas-Cath at page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed."  (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of CRISPR systems, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3-23 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over U.S. Patent Publication 2016/0017301 A1 to Temple University of the Commonwealth System of Higher Education  (hereinafter, “Temple University”) (submitted and made of record on the IDS filed October 17, 2019).
The claims are drawn to a method of eradicating or eliminating a retrovirus in a subject, comprising administering to a patient a composition comprising a therapeutically effective amount of at least one antiretroviral agent and/or a composition comprising a therapeutically effective amount of at least one gene editing agent, thereby eradicating or eliminating the retrovirus in a subject.
Temple University is relevant and relied upon in its entirety.  Regarding Claim 1, Temple University discloses a method of eradicating or eliminating a retrovirus in a subject (methods of inactivating a retrovirus in a human cell, Para. [0006]; eliminate the integrated HIV-1 genome from HIV-1 infected cells, Para. [0028]), comprising administering to a patient a composition comprising a therapeutically effective amount of at least one antiretroviral agent and/or a composition comprising a therapeutically effective amount of at least one gene editing agent (administering to a subject a therapeutically effective amount of a composition comprising a vector encoding a CRISPR-associated endonuclease and one or more guide RNAs, wherein the guide RNA is complementary to a target sequence in the a human immunodeficiency virus ... a gene editing complex comprising a CRISPR-associated endonuclease and one or more guide RNAs wherein the guide RNA is complementary to a target nucleic acid sequence in the retrovirus, Para. [0006]; [t]he compositions may also be administered with another therapeutic agent, for example, an anti-retroviral agent, used in HAART, Para. [0102]), thereby eradicating or eliminating the retrovirus in a subject (Cas9/L TR-gRNA efficiently eradicates latent HIV-1 virus, Para. [001 OJ; demonstrate that Cas9/L TR-gRNA efficiently eradicates latent HIV-1 virus from U1 monocytic cells, Para. (0017) and Figs. 9A-9D).
Regarding Claim 3, Temple University discloses wherein the at least one antiretroviral agent is nanoformulated (compositions may also be administered with another therapeutic agent, for example, an anti-retroviral agent, Para. (0102); resulting compositions can include additional agents ... the carrier material can be a colloid formulated as a liposome, a hydrogel, a microparticle, a nanoparticle, Para. (0084).
Regarding Claim 4, Temple University discloses wherein the at least one antiretroviral agent (compositions may also be administered with another therapeutic agent, for example, an anti-retroviral agent, Para. [0102] comprises: myristolyated dolutegravir, lamivudine, abacavir, rilpivirine or combinations thereof (non-nucleoside reverse transcriptase inhibitors such as efavarenz, nevirapine, rilpivirine), Para. (0102).
Regarding Claim 5, Temple University discloses the method of claim 1, wherein the at least one antiretroviral agent is administered to the subject prior to administering the at least one gene editing agent ([s]imultaneous or sequential administration is contemplated, as is administration on different days or weeks, Para. [0103]). 
Regarding Claim 6, Temple University discloses the method of claim 1, wherein the at least one antiretroviral agent and at least one gene-editing agent are co-administered ([s]imultaneous or sequential administration is contemplated, as is administration on different days or weeks, Para. (0103).
Regarding Claim 7, Temple University discloses the method of claim 1, wherein the at least one antiretroviral agent and at least one gene-editing agent are administered sequentially ([s]imultaneous or sequential administration is contemplated, as is administration on different days or weeks, Para. (0103).
Regarding Claim 8, Temple University discloses the method of claim 1, wherein the at least one gene editing agent comprises: an isolated nucleic acid sequence encoding a Clustered Regularly lnterspaced Short Palindromic Repeat (CRISPR)-associated endonuclease/Cas (CRISPR/Cas) and at least one guide RNA (gRNA) (administering to a subject a therapeutically effective amount of a composition comprising a vector encoding a CRISPR-associated endonuclease and one or more guide RNAs, Para. [0006]; Fig. 1), the gRNA being complementary to a target nucleic acid sequence in a retroviral genome (wherein the guide RNA is complementary to a target sequence in the a human immunodeficiency virus, Para. [0006]).
Regarding Claim 9, Temple University discloses the method of claim 8, wherein the CRISPR/Cas fusion protein comprises catalytically deficient Cas protein (dCas), orthologs, homologs, mutants variants or fragments thereof ([t]he Cas9 nuclease sequence can be a mutated sequence .... an aspartate-to-alanine (D10A) mutation in the RuvC catalytic domain, Para. [0089]).
Regarding Claim 10, Temple University discloses the method of claim 8, wherein the at least one gRNA includes at least a first gRNA that is complementary to a target sequence in the integrated retroviral DNA; and a second gRNA that is complementary to another target sequence in the integrated retroviral DNA (a first guide RNA sequence and a second guide RNA sequence, with the first and second guide RNA sequences being complimentary to target sequences in any of the above mentioned retroviral regions, Para. (0050); guide RNA sequence can be complementary to a sequence found within an HIV-1 U3, R, or U5 region reference sequence or consensus sequence .... the guide RNA sequences can be selected to target any variant or mutant HIV sequence, Para. [0050]), whereby the intervening sequences between the two gRNAs are removed (the use of two or more different guide RNAs promotes excision of the viral sequences between the cleavage sites recognized by the CRISPR endonuclease, Para. [0054]).
Regarding Claim 11, Temple University discloses the method of claim 8, wherein the isolated nucleic acid is included in at least one expression vector (the nucleic acid is contained within an expression vector, Para. [0006]).
Regarding Claim 12, Temple University discloses the method of claim 11, wherein the expression vector comprises a lentiviral vector, an adenoviral vector, or an adeno-associated virus vector (lentiviral vector, Para. [0025]). 
Regarding Claim 13, Temple University discloses the method of claim 8, wherein the retrovirus is a human immunodeficiency virus (HIV) (retrovirus can be ... HIV-1 or HIV-2, Para. (0006). 
Regarding Claim 14, Temple University discloses the method of claim 13, wherein the target sequences comprise one or more nucleic acid sequences in HIV comprising (the guide RNA is complementary to a target sequence in a human immunodeficiency virus, Para. (0006): long terminal repeat (LTR) nucleic acid sequences, nucleic acid sequences encoding structural proteins, non-structural proteins or combinations thereof (the guide RNA can be an HIV sequence, such as a long terminal repeat (LTR) sequence, a protein coding sequence, or a regulatory sequence. In some embodiments, the guide RNA comprises a sequence that is complementary to an HIV long terminal repeat (LTR) region, Para. (0046).
Regarding Claim 15, Temple University discloses the method of claim 14, wherein the sequences encoding structural proteins comprise nucleic acid sequences encoding: Gag, Gag-Pol precursor, Pro (protease), Reverse Transcriptase (RT), integrase (In), Env or combinations thereof (the guide RNA can be a sequence complimentary to a protein coding sequence, for example, a sequence encoding one or more viral structural proteins, (e.g., gag, pol, env and tat, Para. (0051).
Regarding Claim 16, Temple University discloses the method of claim 14, wherein the sequences encoding non-structural proteins comprise nucleic acid sequences encoding: regulatory proteins, accessory proteins or combinations thereof (the guide RNA can be a sequence complementary to a sequence encoding an accessory protein, including, for example, vif, nef (negative factor) vpu (Virus protein U) and tev, Para. (0051).
Regarding Claim 17, Temple University discloses the method of claim 16, wherein regulatory proteins comprise: Tat, Rev or combinations thereof (the guide RNA can be a sequence complimentary to a protein coding sequence, for example, a sequence encoding one or more viral structural proteins, (e.g., gag, pol, env, and tat, Para. [0051).
Regarding Claim 18, Temple University discloses the method of claim 16, wherein accessory proteins comprise Nef, Vpr, Vpu, Vif or combinations thereof (the guide RNA can be a sequence complementary to a sequence encoding an accessory protein, including, for example, vif, nef (negative factor) vpu (Virus protein U) and tev, Para. (0051).
Regarding Claim 19, Temple University discloses the method of claim 1, wherein a gRNA comprises at least one nucleic acid sequence set forth in Tables 1-5 or combinations of gRNAs (Fig. 14 depicts the oligonucleotides for gRNA targeting sites and primers, SEQ ID NOs: 36-78, respectively, in order of appearance, Para. (0022); SEQ ID NO:45 of Temple University is 100% identical to SEQ ID NO:12 of the instant application, where SEQ ID NO:12 is part of instant Table 1 ).
Regarding Claim 20, Temple University discloses the method of claim 1, optionally comprising a therapeutically effective amount of a non-nucleoside reverse transcriptase inhibitor (NNRTI), and/or a nucleoside reverse transcriptase inhibitor (NRTI) and/or a protease inhibitor (Exemplary antiretroviral agents include reverse transcriptase inhibitors (e.g., nucleoside/ nucleotide reverse transcriptase inhibitors, zidovudine, emtricitibine, lamivudine and tenofivir; and non-nucleoside reverse transcriptase inhibitors such as efavarenz, nevirapine, rilpivirine), Para. (0102).
Regarding Claim 21, Temple University discloses the method of claim 20, wherein the NNRTI comprises: etravirine, efavirenz, nevirapine, rilpivirine, delavirdine, or nevirapine (non-nucleoside reverse transcriptase inhibitors such as efavarenz, nevirapine, rilpivirine), Para. (0102).
Regarding Claim 22, Temple University discloses the method of claim 20, wherein the NRTI comprises: lamivudine, zidovudine, emtricitabine, abacavir, zalcitabine, dideoxycytidine, azidothymidine, tenofovir disoproxil fumarate, didanosine (ddl EC), dideoxyinosine, stavudine, abacavir sulfate or combinations thereof (Exemplary antiretroviral agents include reverse transcriptase inhibitors (e.g., nucleoside/ nucleotide reverse transcriptase inhibitors, zidovudine, emtricitibine, lamivudine and tenofivir, Para. (0102).
Regarding Claim 23, Temple University discloses the method of claim 20, wherein a protease inhibitor comprises: amprenavir, tipranavir, indinavir, saquinavir mesylate, lopinavir and ritonavir (LPV/RTV), Fosamprenavir Calcium (FOS-APV), ritonavir, darunavir, atazanavir sulfate, nelfinavir mesylate or combinations thereof (protease inhibitors, e.g., tipiravir, darunavir, indinavir, Para. (0102).
Before the effective filing date of the claimed invention, a method of eradicating or eliminating a retrovirus in a subject, comprising administering to a patient a composition comprising a therapeutically effective amount of at least one antiretroviral agent and/or a composition comprising a therapeutically effective amount of at least one gene editing agent, thereby eradicating or eliminating the retrovirus in a subject was known in the prior art as taught and suggested by Temple University.
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise a method of eradicating or eliminating a retrovirus in a subject, comprising administering to a patient a composition comprising a therapeutically effective amount of at least one antiretroviral agent and/or a composition comprising a therapeutically effective amount of at least one gene editing agent, thereby eradicating or eliminating the retrovirus in a subject given the teachings and suggestions of Temple University.
For the reasons above, claims 1 and 3-23 are anticipated by or obvious over Temple University, absent some evidence to the contrary.


******
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0017301 A1 to Temple University of the Commonwealth System of Higher Education  (hereinafter, “Temple University”) in view of Edagwa et al. (February 6, 2017 Vol. 14:1281-1291) (hereinafter, “Edagwa”) (both submitted and made of record on the IDS filed October 17, 2019).
The claims are as described above.  
Temple University is relevant and relied upon as discussed above.
Temple University does not necessarily teach wherein the antiretroviral agent is formulated as a long-acting slow effective release (LASER) antiretroviral agent.
Edagwa is in the field of long-Acting slow effective release antiretroviral therapy (Title) and teaches antiretroviral agent is formulated as a long-acting slow effective release (LASER) antiretroviral agent (development of dolutegravir (DTG) LASER ART. While DTG is provided as an example it represents one of many ARVs being developed into long-acting formulations, Pg. 1282, description; Figure 1; Results from this study demonstrated that higher doses of nanoformulated rilpivirine provide sustained release, Pg. 1284, second column last paragraph).
Before the effective filing date of the claimed invention, a method of eradicating or eliminating a retrovirus in a subject, comprising administering to a patient a composition comprising a therapeutically effective amount of at least one antiretroviral agent and/or a composition comprising a therapeutically effective amount of at least one gene editing agent, thereby eradicating or eliminating the retrovirus in a subject was known in the prior art as taught and suggested by Temple University in view of Edagwa.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Temple University with the LASER ART of Edagwa. The motivation for doing so would have been to reduce the frequency of administration of the medication while maintaining a stable and effective level in the subject (A major obstacle to the goal of HIV eradication lies in targeting latently infected cells from a spectrum of tissue sites, Pg. 1283, second column, second paragraph; emergence of LASER ART as part of any clinical regimen provides real potential to impact improved therapeutic outcomes. Such drug delivery systems for treatment and prevention of HIV-1 and other infections are of immediate need. A number of nanomedicines were investigated to optimize drug PK and biodistribution, mitigate off target toxicity, and improve penetrance into viral reservoirs, Pg. 1288, Conclusions).
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise a method of eradicating or eliminating a retrovirus in a subject, comprising administering to a patient a composition comprising a therapeutically effective amount of at least one antiretroviral agent and/or a composition comprising a therapeutically effective amount of at least one gene editing agent, thereby eradicating or eliminating the retrovirus in a subject given the teachings and suggestions of Temple University in view of Edagwa.
For the reasons above, claims 1 and 2 are obvious over Temple University in view of Edagwa, absent some evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,925,248.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘248 Patent claims a method of inactivating a proviral DNA integrated in a host genome, while the instant application requires eradicating or eliminating the retrovirus. However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excising the proviral DNA according to the ‘248 patent would naturally eradicate or eliminate a retrovirus in a subject as instantly claimed because without the required sequences present, the proviral DNA would become inactive and unable to perpetuate an infection, thus eradicating or eliminating the retrovirus.
	It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,285,193.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘193 Patent claims excising a human immunodeficiency virus (HIV) sequence from a genome of a cell, while the instant application requires eradicating or eliminating the retrovirus. However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excising the HIV sequence according to the ‘193 patent would naturally eradicate or eliminate a retrovirus in a subject as instantly claimed because without the required sequences present, the retroviral DNA would become inactive and unable to perpetuate an infection, thus eradicating or eliminating the retrovirus.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,273,209.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘209 Patent claims excising a human immunodeficiency virus (HIV) sequence from a genome of a cell, while the instant application requires eradicating or eliminating the retrovirus. However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excising the HIV sequence according to the ‘209 patent would naturally eradicate or eliminate a retrovirus in a subject as instantly claimed because without the required sequences present, the retroviral DNA would become inactive and unable to perpetuate an infection, thus eradicating or eliminating the retrovirus.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,298,411.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘411 Patent claims excising a retroviral sequence from a genome of a cell, while the instant application requires eradicating or eliminating the retrovirus. However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excising the retroviral sequence according to the ‘411 patent would naturally eradicate or eliminate a retrovirus in a subject as instantly claimed because without the required sequences present, the retroviral DNA would become inactive and unable to perpetuate an infection, thus eradicating or eliminating the retrovirus.
	It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of copending Application No. 15/998,558 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’558 application claims a method of inactivating a proviral DNA and the instant application claim a method of eradicating or eliminating the retrovirus in a subject.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention the CRISPR systems used in the claimed methods of the ’558 application would be able to eradicate or eliminate a retrovirus in a subject as instantly claimed.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of copending Application No. 16/308,348 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’348 application claims a method for inactivating hepadnavirus and the instant application claim a method of eradicating or eliminating the retrovirus in a subject.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR systems used in the claimed methods of the ‘348 application would be able to eradicate or eliminate a retrovirus in a subject as instantly claimed.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 12 and 13 of copending Application No. 16/397,823 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’823 application claims a method for inactivating John Cunningham Virus (JCV) and the instant application claim a method of eradicating or eliminating the retrovirus in a subject.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR systems used in the claimed methods of the ‘823 application would be able to eradicate or eliminate a retrovirus in a subject as instantly claimed.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-33, 35, and 37 of copending Application No. 16/486,799 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’799 application claims a method of treating an HIV/retroviral infection and the instant application claim a method of eradicating or eliminating the retrovirus in a subject.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR systems used in the claimed methods of the ‘799 application would be able to eradicate or eliminate a retrovirus in a subject as instantly claimed.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16,812,140  (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’140 application and the instant application each claim a method of eradicating or eliminating the retrovirus in a subject.  
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17,017,037  (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’037 application claims a method for excising part of all of a viral sequence from a cell and the instant application claim a method of eradicating or eliminating the retrovirus in a subject.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR systems used in the claimed methods of the ‘037 application would be able to eradicate or eliminate a retrovirus in a subject as instantly claimed.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17,329,137 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’137 application claims a method for excising part of all of a viral sequence from a cell and the instant application claim a method of eradicating or eliminating the retrovirus in a subject.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR systems used in the claimed methods of the ‘137 application would be able to eradicate or eliminate a retrovirus in a subject as instantly claimed.
It would have been obvious to include administration of at least one antiretroviral agent for beneficial or additive effects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635